Citation Nr: 1743428	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  11-01 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected post-operative excision exostosis, right calcaneus with scar, right medial heel (right ankle disability), currently evaluated as 10 percent disabling.

2.  Entitlement to total disability rating based on individual unemployability due to a service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from April 1975 to April 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in July 2016.  A transcript of that hearing has been associated with the claims file.  

In September 2016, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) for additional development.  The matter has been returned to the Board for appellate consideration. 

The appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system and Legacy Content Manager (LCM). LCM contains documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal. 


FINDINGS OF FACT

1.  For the period on appeal, the right ankle disability has been manifested by pain and other functional loss that does not more nearly approximate marked limitation of motion, without ankylosis, impairment of the tibia or fibula, astragalectomy, malunion of the os calcis or astragalus, or arthritis of two major joints or two minor joints.  

2.  The service-connected right ankle disability does not preclude substantially gainful employment consistent with his education and occupational experience.  


CONCLUSIONS OF LAW

1.  For the period on appeal, the criteria for disability rating in excess of 10 percent rating for the service-connected right ankle disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5271 (2016).  

2.  The criteria for TDIU are not met.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 4.15, 4.16 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated November 2009 and March 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records pertinent to the years after service are in the claims file, including Social Security Administration (SSA) disability application records.  The Veteran has not identified any available, outstanding records that are relevant to the claim being decided herein.  

The Veteran was also afforded VA examinations in November 2009, April 2010, and December 2016.  The Board finds that the 2009 and 2010 examinations contain adequate findings, however did not contain all of the information required to comply with 38 C.F.R. § 4.59 and Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board, however, finds no prejudice in proceeding to adjudicate the claim as the 2016 examination provided such findings.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a) (2016).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).  Based on the foregoing, there is adequate medical evidence of record to make a determination in this case.  

Additionally, the Board finds substantial compliance with the Board's April 2015 and September 2016 Remand directives.  The April 2015 Board remand requested that the RO schedule the Veteran for a Board hearing, either Travel Board or videoconference, as the Veteran may elect.  The Veteran was afforded a Travel Board hearing in July 2016.  The September 2016 Board remand requested that the RO contact the Veteran for authorizations to obtain private medical records and to provide a VA examination to determine the severity of the service-connected ankle disability, and to readjudicate the claim.  Durham VAMC records from January 2010 to October 2016 were associated with the claims file in October 2016.  In October 2016 the Veteran was sent correspondence regarding any relevant medical records for VA to consider.  The Veteran returned the authorization in October 2016 indicating that there were no applicable medical records.  The Veteran was afforded a VA examination in December 2016.  The RO readjudicated the claim in April 2017.  Accordingly, all remand directives have been met.  See Stegall v. West, 11 Vet. App. 268 (1998).  

A VLJ who chairs a hearing must fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2015); Bryant v. Shinseki, 23 Vet. App. 488 (2010). Here, during the hearing, the VLJ noted the issues on appeal and elicited testimony regarding the severity of the Veteran's disability and his employability.  Therefore, not only were the issues explained in terms of the scope of the claim for benefits, but the outstanding issues material to substantiating the claim, were also explained.  Bryant, 23 Vet. App. at 497.  Furthermore, the Board remanded to obain current information regarding his disability, thus curing the evidentiary deficiency that existed at that time.  As such, the Board finds that, consistent with Bryant, it may proceed to adjudicate the claims based on the current record.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II. Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4.  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where, as here, a claimant appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medial findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which warrant different ratings, different or "staged ratings" may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use. See DeLuca, 8 Vet. App 202.  Although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59. When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

The Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  The Veteran is uniquely suited to describe the severity, frequency, and duration of his service-connected ankle disability.  Falzone v. Brown, 8 Vet. App. 398 (1995).

Throughout the period on appeal, the Veteran's right ankle disability was evaluated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 7805-5010.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2016).  Thus, the disability was rated under DC 5010, which is evaluated under DC 5003.  Under DC 5003, the disability is to be rated under the appropriate DCs for limitation of motion, and otherwise, a 10 percent evaluation is assigned for noncompensable limitation of motion that is objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion, or no limitation of motion, but x-ray evidence of involvement of 2 or more major joints or minor joint groups.  38 C.F.R. § 4.71a, DC 5003.  A higher 20 percent evaluation is for assignment where there is x-ray evidence of involvement of 2 or more major joints or minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003, Note (1).  The ankle is considered a major joint.  See 38 C.F.R. § 4.45(f).  Under DC 7805, the scar is to be rated on its disabling effects.  

In an October 2009 VA medical record, the Veteran reported that walking on hard floors and carrying heavy packages is challenging.  The Veteran stated that the ankle gives him problems with walking up and down stairs and he has to walk more slowly due to the right ankle.  

At the November 2009 VA examination, the Veteran reported pain in the right heel which occurs constantly and travels to the right ankle.  The Veteran reported that the pain is crushing, burning, aching, oppressing, sharp, sticking, and cramping.  The pain level is 10 on a scale of 1 to 10.  The Veteran stated that the pain is exacerbated by physical activity and stress.  The pain comes spontaneously and is relieved by rest.  The Veteran stated that at the time of pain he can function without medication.  The Veteran stated that at rest he has pain, weakness, stiffness, swelling, and fatigue.  While standing or walking the Veteran states that he has pain, weakness, stiffness, swelling and fatigue.  The Veteran reports functional impairment of pain when walking, running, and lifting.  

Upon examination, the scar is linear and measures 10 centimeters by .2 centimeters.  The scar is not painful on examination, and there is no skin breakdown.  The scar was superficial with no underlying tissue damage, and no inflammation, edema, keloid formation.  The scar is not disfiguring and does not limit range of motion or cause limitation of function.  The examiner observed that the Veteran's posture was within normal limits and that his gait was within normal limits.  The Veteran did not require any assistive device for ambulation.  The right and left ankles showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation or guarding of movement.  Neither ankle revealed any deformity or ankylosis.  The initial range of motion for both the right and left foot was 20 degrees for dorsiflexion and 45 degrees for plantar flexion.  After repetitive use, there was no additional limitation of motion, or additional limitations due to pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Palpations of the plantar surface on the right and left foot reveal no tenderness.  Weight bearing and non-weightbearing examinations of the Achilles tendon were normal.  There was no pes planus or pes cavus.  The Veteran does not have any limitation with standing and walking and does not require any type of support with his shoes.  X-ray of the right heel was abnormal as it showed there is a slight irregularity of the posterior superior calcaneus consistent with a small calcification at the insertion of the Achilles tendon.  The effect of the condition on the claimant's daily activity is mildly limiting; the Veteran will experience pain and discomfort with prolonged walking and standing.  The Veteran does not experience any functional impairment due to the scar because the Veteran stated he does not experience skin breakdown and reported no other symptoms.  

In a March 2010 VA record, the Veteran's chief complaint was right medial ankle pain.  The medical provider ordered an ankle brace to improve support as well as anti-inflammatory medicine.

At the April 2010 VA examination, the Veteran reported right ankle weakness, stiffness, swelling, giving way, lack of endurance, fatigability, tenderness, and pain.  The Veteran indicated that he does not experience heat, redness, locking, deformity, drainage, effusion, subluxation, and dislocation.  The Veteran reported experiencing flare-ups as often as four times per week and each time last for one day.  The severity level of the pain on a 1 to 10 scale is 7.  The Veteran reported that the flare-ups are precipitated by physical activity and are alleviated by rest.  During the flare-ups the Veteran experiences pain when walking and difficultly with standing/walking.  The Veteran stated that the right ankle has not resulted in any incapacitation in the last 12 months.  The Veteran has stated that he has not had a joint replacement.  The Veteran claimed functional impairment as painful on walking, jumping, running, standing, and carrying heavy objects.  

The examiner found that the scar is not disfiguring and does not limit the Veteran's range of motion or function.  The examiner observed that the Veteran's posture is normal.  The Veteran walks with an antalgic right foot gait.  Examination of the feet did not reveal any signs of abnormal weight bearing or breakdown, callosities, or any usual shoe wear pattern.  The Veteran uses a cane for ambulation because of pain in the right heel.  The Veteran does not require a brace, crutches, corrective shoes, a wheelchair, a prosthesis, or a walker.  The examiner found that the right and left ankle shows no signs of edema, instability, abnormal, movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  Neither ankle has ankylosis.  The initial range of motion of the right and left ankles was 20 degrees for dorsiflexion and 45 degrees for plantar flexion.  After repetitive use testing, range of motion for the bilateral ankles remained the same.  There is no additional degree of limitation in either the right or left ankle.  In the right heel x-ray the examiner found small spur at the insertion of the Achilles tendon.   The examiner found that the Veteran's ability to stand or walk for prolonged periods is limited by pain in the right heel but there is no limitation in sedentary activity.  The effect of the condition on the Veteran's daily activity is mildly limiting; the Veteran will experience pain and discomfort with prolonged walking and standing.  In the addendum the examiner clarified that when the range of motion table indicated that there is no additional degree of limitation that means that the joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  

In a March 2010 and May 2010 statement in support of claim, the Veteran asserted that every day for the past 15 years his disability has always gotten worse.  The Veteran stated that it has always been hard for him to maintain and keep a job.  Many times the Veteran's ankle would give out from carrying heavy objects while working.  Also, in the past 10 years the Veteran has been walking with a terrible limp due to his right ankle.  In the March 2012 substantive appeal the Veteran stated the he is still having problems with his ankles.  

In a September 2013 VA social work consultation the Veteran requested assistance with community resources.  The social worker observed that the Veteran had an unsteady gait and that the Veteran walks with a cane.  The Veteran stated that he does have trouble getting into and out of the bath tub/shower and that he does struggle with chores and cooking.  In a June 2014 VA medical record, the medical provider notes that the Veteran has chronic right ankle pain and stiffness that bothers him if he does too much walking.  The Veteran stated that he tries not to overdo it.  The Veteran stated that he tries to find driving jobs.  The Veteran stated that he used to wear a wraparound ankle brace which did help some.  The Veteran has not used this for quite some time.  The Veteran stated that he does not do ankle strengthening exercises.  The Veteran stated that he has chronic discomfort.  

At the July 2016 Board hearing, the Veteran stated that he should receive a higher disability rating because the right ankle gives the Veteran problems when he is walking at times and standing at times in the past when he was working.  The Veteran stated that he got to the point at work where he couldn't really move around and carry things.  The Veteran reported that that he can't really stand on it long and he has to constantly shift his weight from one ankle to another.  He also stated that if he does a lot of walking the right ankle swells so he tries to stay off of it as much as he can.  The Veteran stated that sometimes, like in the morning when he wakes up, he has to exercise it a little bit and kind of loosen it up.  The Veteran also stated that he can't carry a whole lot because it puts pressure on his ankle and knee.  He also stated that he uses a cane to assist with walking at times.  

At the December 2016 VA examination, the Veteran stated that he had stiffness of his right ankle.  The Veteran did not report any flare-ups of the ankle.  The Veteran reported that he has functional loss or functional impairment of the right ankle, to include stiffness.  The examiner found dorsiflexion was 10 degrees and plantar flexion was 25 degrees.  The examiner found that although the range of motion was abnormal, it did not contribute to a functional loss; rather, the pain noted on examination caused functional loss of limitation of dorsiflexion and plantar flexion.  The examiner noted that there is pain on weight bearing.  There is no objective evidence of localized tenderness or pain on palpation of the joint associated with soft tissue and no objective evidence of crepitus.  The examiner found left ankle dorsiflexion to 20 degrees and plantar flexion to 45 degrees, without pain, to include on weight bearing.  No objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue of the left ankle.  And there was no objective evidence of crepitus of the left ankle.  On the right and left ankle, the Veteran was able to perform repetitive use testing with no additional loss of function or range of motion.  On the right and left ankle, the Veteran was examined immediately after repetitive use over time and the examiner found that pain, weakness, fatigability, or incoordination did not significantly limit functional ability.  On muscle strength testing, the right ankle was 4/5, which is active movement against some resistance, which is entirely due to the claimed condition.  The left ankle had normal strength.  There is no ankylosis of the right or left ankle, and no instability or dislocation suspected.  The examiner noted the scar, but found the evidence did not show that the Veteran's scar on the right ankle/foot is painful, unstable, or has total area equal to or greater than 39 square centimeters.  The scar was 7 centimeters by .2 centimeters.  The Veteran regularly uses a cane as an assistive device to walking.  Due to the Veteran's ankle condition, there is no functional impairment of an extremity such that no effective functions remain other than that which would be equally well served by amputation with prosthesis.  Imaging studies of the ankle were performed and there is no degenerative or traumatic arthritis documented.  Finally, the examiner observed that there is pain with active range of motion with the right ankle.  The plane of motion affected is dorsiflexion and plantar flexion.  There is no pain with passive range of motion.  There is pain on weight bearing in the right ankle.  There is no pain when non-weight bearing.  The examiner found that there was not now, and had never been, Achilles tendonitis, Achilles tendon rupture, malunion of calcaneus (os calcis) or talus (astragalus), or a astragelectomy.  Finally, the examiner found that the Veteran could only walk for 50 years without stopping to rest, could only climb one flight of stairs at a time, could not climb a ladder, and can only stand for 30 minutes at a time.  

The Board finds that an evaluation in excess of 10 percent is not warranted for the appeal period.  There is not x-ray evidence of involvement of 2 or more major joints or minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003, Note (1).  

As to rating the disability under limitation of motion DCs as directed by DC 5003, a maximum 20 percent evaluation is assigned for marked limited motion of the ankle.  38 C.F.R. § 4.71a, DC 5271.  The words such as marked and moderate are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the schedule of ratings does not provide any information as to what manifestations constitute moderate or marked limitation of ankle motion, guidance can be found in VBA's M21-1 Adjudication Procedures Manual. Specifically, moderate limitation of ankle motion is considered present when there is less than 15 degrees dorsiflexion or less than 30 degrees plantar flexion, while marked limitation of motion is considered demonstrated when there is less than 5 degrees dorsiflexion or less than 10 degrees plantar flexion.  See M21-1, Part III, subpart iv, Chapter 4, Section A.3.k.  Here the findings through the appeal period were dorsiflexion to 10 and 20 degrees and plantar flexion to 25 and 45 degrees.  Thus, there is not marked limitation of motion.  

Even when considering the presence of additional functional loss, the Board finds that there is not marked limitation of motion.  The Veteran's main symptom, pain, is considered within that evaluation as pain is the limiting factor in the range of motion.  The Veteran has reported significant functional effects such as difficulty walking which requires the use of a cane as of 2010 but not at the 2009 VA examination.  The Veteran states he has difficulty walking on hard floors and carrying or lifting items.  He also reports weakness, stiffness, swelling, and fatigue.  He also reported flare-ups that were precipitated by physical activity and alleviated by rest. In a March 2010 and May 2010 statement in support of claim, the Veteran asserted that every day for the past 15 years his disability has always gotten worse.  The Veteran stated that it has always been hard for him to maintain and keep a job.  Many times the Veteran's ankle would give out from carrying heavy objects while working.  

At the 2009 VA examination, the Veteran's gait was within normal limits.  There was no edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation or guarding of movement.  After repetitive use, there was no additional limitation of motion, or additional limitations due to pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The effect of the condition on the claimant's daily activity is mildly limiting; the Veteran will experience pain and discomfort with prolonged walking and standing.  At the April 2010 VA examination, the Veteran walked with an antalgic right foot gait.  The Veteran uses a cane for ambulation because of pain in the right heel.  The examiner found that the right and left ankle shows no signs of edema, instability, abnormal, movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  After repetitive use testing, range of motion for the bilateral ankles remained the same.  There is no additional degree of limitation in either the right or left ankle.  The examiner found that the Veteran's ability to stand or walk for prolonged periods is limited by pain in the right heel but there is no limitation in sedentary activity.  The effect of the condition on the Veteran's daily activity is mildly limiting; the Veteran will experience pain and discomfort with prolonged walking and standing.  In the addendum the examiner clarified that when the range of motion table indicated that there is no additional degree of limitation that means that the joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  At the December 2016 VA examination, the examiner found that the pain noted on examination caused functional loss of limitation of dorsiflexion and plantar flexion.  Repetitive use testing caused no additional loss of function or range of motion.  There was 4/5 muscle strength.  There was no pain on passive range of motion or when non-weight bearing.  Finally, the examiner found that the Veteran could only walk for 50 years without stopping to rest, could only climb one flight of stairs at a time, could not climb a ladder, and can only stand for 30 minutes at a time.  

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings of DeLuca.  However, an increased evaluation is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms do not more nearly approximate marked limitation of motion when considering such additional loss.  The effect of the pain in the Veteran's right ankle is already contemplated in the assigned evaluation and each VA examiner found that there was no additional limitation of motion or other additional functional loss due to repetitive use.  Moreover, VA examiners, when considering all of the Veteran's symptoms and how they would impact his functioning, found there were mild effects.  Although the Veteran has provided competent testimony to the contrary, the Board finds that these objective findings made in consideration of the Diagnostic Codes, outweigh the Veteran's lay statements.  Accordingly, an increased evaluation for the Veteran's right ankle disability is not warranted.

The Board has considered other potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The evidence does not demonstrate any impairment of the tibia and fibula with ankle disability, astragalectomy, malunion of the os calcis or astragalus, ankylosis of the subastragalar or tarsal joint, or ankylosis.  See 38 C.F.R. §§ 4.71, Diagnostic Codes, 5262, 5270, 5272, 5273, 5274 (2016).  

Nor is a separate rating warranted for painful or unstable scars associated with the right ankle disorder.  At the November 2009 VA examination, the scar is linear and measures 10 centimeters by .2 centimeters.  The scar is not painful on examination, and there is no skin breakdown.  The scar was superficial with no underlying tissue damage, and no inflammation, edema, keloid formation.  The scar is not disfiguring and does not limit range of motion or cause limitation of function.  The Veteran does not experience any functional impairment due to the scar because the Veteran stated he does not experience skin breakdown and reported no other symptoms.  At the April 2010 VA examination, the examiner found that the scar is not disfiguring and does not limit the Veteran's range of motion or function.  At the December 2016 VA examination, the examiner noted the scar, but found the evidence did not show that the Veteran's scar on the right ankle/foot is painful, unstable, or has total area equal to or greater than 39 square centimeters.  The scar was 7 centimeters by .2 centimeters.  Thus, a compensable evaluation is not warranted as scar is not of the head, face, or neck, is not deep or nonlinear, is not 144 square inches or grater, is not unstable or painful.  See 38 C.F.R. § 4.118, DCs 7800-7804 (2016).

As such, the criteria for a schedular rating in excess of 10 for the Veteran's right ankle disability have not been met and the Veteran's claim is denied.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. Ap. 366,  369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

III. TDIU

The VA may assign a TDIU where the degree of impairment from service-connected disabilities renders it impossible for the average person to maintain a substantially gainful occupation. See 38 C.F.R. § 4.15. A veteran who suffers from two or more service-connected disabilities is entitled to be considered for total disability if at least one disability is ratable at 40 percent or more, and additional disability brings the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a). 

A veteran who fails to meet these percentage standards may still qualify for an extraschedular TDIU rating under 38 C.F.R. § 4.16 (b).  Under that provision, VA will grant a TDIU when the evidence shows that the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, when the Board conducts a TDIU analysis, it must take into account the individual veteran's education, training, and work history.  See Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991).

The Veteran is service-connected for a right ankle disability, rated as 10 percent disabling.  As the Veteran's combined disability rating for all service-connected disabilities is 10 percent, the Veteran is not entitled to a TDIU under 38 C.F.R. § 4.16 (a) as a matter of law.  Accordingly, the only remaining question is whether referral for extraschedular TDIU is warranted under 38 C.F.R. § 4.16 (b).

In an October 2009 VA substance abuse treatment program note, the Veteran stated that he was fired about one year ago due to a combination of factors including interpersonal problems with co-workers and physical limitation due to long-standing foot/ankle pain and back injury sustained in a car accident.  The Veteran worked for that company for six years.  The Veteran stated that he has been drawing unemployment for about one year and expects to continue getting these benefits until December.   

In October 2009 VA medical record, the Veteran stated that he was unemployed due to a situation and a verbal argument with co-workers of which he told his boss about, but didn't feel heard so he lost his job as an electrician building power lines in December 2008 after working there for six years.  The Veteran stated that he is thinking of looking for a job.  Financially, the Veteran stated that there is an unemployment payment and that he does some odd jobs for lighting/electrical. 

The November 2009 VA examiner found that the effect of the right ankle condition on the Veteran's usual occupation is mildly limiting; the Veteran will experience pain and discomfort with prolonged walking and standing.  In a November 2009 VA record, the Veteran stated that he completed 14 years of education and six months of technical training.  The Veteran's longest full time job was 10 years and 6 moths.  It is noted that the Veteran's usual employment pattern has been unemployed.  

In another November 2009 VA medical record, the Veteran stated that he had not worked in almost one year, since December 2008.  The Veteran stated that he is currently drawing unemployment, but this may be ending in February 2009.  The medical provider noted that the Veteran was seemingly not distressed by the lack of employment and had no immediate plans to return to work.  The Veteran has two years of business college and a certificate in electrical construction (wired buildings, stop lights, etc.).  In January 2010 at the Wilson Community Health Center, the Veteran, after physical examination, was found to be physically capable of performing the duties of a taxi/limousine driver.  

On the March 2010 application for compensation based on unemployability, the Veteran remarked that he was unable to perform at production level.  At the April 2010 VA examination, the Veteran reported difficultly with standing/walking.  The Veteran stated that the right ankle has not resulted in any incapacitation in the last 12 months.  The Veteran claims functional impairment as painful on walking, jumping, running, standing, and carrying heavy objects.  

The April 2010 VA examiner found that the Veteran's ability to stand or walk for prolonged periods is limited by pain in the right heel but there is no limitation in sedentary activity.  The examiner further opined that the effect of the condition on the Veteran's usual occupation is mildly limiting; the Veteran will experience pain and discomfort with prolonged walking and standing.  

In a March 2010 and May 2010 statement in support of claim, the Veteran indicated asserted that every day for the past 15 years his disability has always gotten worse.  The Veteran stated that it has always been hard from him to maintain and keep a job.  Many times the Veteran's ankle would give out from carrying heavy objects while working.  Also, in the past 10 years the Veteran has been walking with a terrible limp due to his right ankle.  

In a May 2010 submission, Watson Electrical indicated that the Veteran was employed with them from August 2004 to December 2008.  Watson Electrical indicated that the Veteran did not lose any time in the 12 preceding months due to disability.  Watson Electrical noted that the Veteran was discharged from employment due to unsatisfactory job performance.  

In the Veteran's January 2011 substantive appeal, the Veteran stated that he is unable to keep and maintain employment, as he is unable to maintain walking and his ankle will not support any weight bearing, prolonged standing, prolonged walking, and has pain, weakness, stiffness, and gives away.  

In an October 2011 VA record, the Veteran stated that he was not looking for work.  The Veteran stated that he had a pending appeal for social security supplemental income (SSI) and for a service connection claim.  In a June 2014 VA record, the Veteran stated that he tries to find driving jobs.  

At the July 2016 hearing, the Veteran reported that he is currently unemployed.  The Veteran stated that he used to be an electrician and he used to carry stuff up and down the stairs and buildings all day and he just got to the point that he couldn't do it anymore.  The Veteran stated that he did this for eight years and then he used to be a machinist, like a maintenance guy and carrying a whole lot of tools.  The Veteran stated that it just got to the point he can't move and carry items.  The Veteran has been out of work for at least five years.  The Veteran stated that he should receive TDIU because he knows that further down the road it's not going to get any better.  

The December 2016 VA examiner found that the right ankle condition impacts the Veteran's ability to perform occupational tasks because he can only walk for 50 yards at a time before stopping to rest, can only climb one flight of stairs at a time, cannot climb a ladder, and can only stand for 30 minutes at a time.

The Board finds that the evidence does not support a finding that the Veteran is unable to obtain or maintain employment due to his service-connected right ankle disability alone.  Upon separation from active service, the Veteran was employed in skilled positions, such as an electrician, that required vocational training and certification.  Although these jobs would require physical activity that might be difficult for the Veteran, the VA examiners in November 2009, April 2010 and December 2016 found that the Veteran is not limited in is ability to do sedentary work.  In 2010, upon physical examination, the Veteran was found to be physically fit to drive a taxi or limousine by his local community health center.  Although there are functional limitations due to his right ankle, such as difficulty with prolonged walking, prolonged standing, climbing ladders, and carrying items, this does not prevent sedentary employment.  The Veteran does not meet the percentage criteria under 38 C.F.R. § 4.16(a), and the preponderance of the evidence shows that his service-connected disability does not render him unable to secure and follow a substantially gainful occupation.  Thus, referral to the Director of Compensation and Pension Service is not warranted, and entitlement to TDIU must be denied.  See 38 C.F.R. § 4.16 (b).  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased rating for the service-connected right ankle disability is denied.

Entitlement to TDIU is denied.  



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


